PER CURIAM.
This cause came on to be heard upon the motion of the appellee, Maxwell E. Lopin, as executor of the estate of Marie E. Corrigan, deceased, to affirm the decree appealed from pursuant to Rule 3.9(c), Florida Appellate Rules, and it appearing to the court from an examination of the record that said motion is appropriate and seasonably made, and that it is manifest that the question raised on appeal is without substantial merit and needs no further argument;
It is accordingly ordered, adjudged and decreed that the motion to affirm the decree appealed from be and the same is hereby granted and the decree is affirmed.
Affirmed.
HORTON, Acting C. J., PEARSON, J., and BARNS, A. J., concur.